
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.2(f)


[Form for Directors]

COMPUCREDIT CORPORATION

NONQUALIFIED STOCK OPTION
COMMON STOCK
(No Par Value)

STOCK OPTION PLAN: COMPUCREDIT CORPORATION 2003 STOCK OPTION PLAN

OPTION FOR THE PURCHASE OF:                          SHARES

EXERCISE PRICE PER SHARE: $                        

DATE OF GRANT:                              ,             

        THIS OPTION AGREEMENT, made and entered into this    day
of                        ,             by and between COMPUCREDIT CORPORATION,
a Georgia corporation ("CompuCredit"), and                        [DIRECTOR]
(the "Grantee");

W I T N E S S E T H:

        WHEREAS, the COMPUCREDIT CORPORATION 2003 STOCK OPTION PLAN (the "Plan")
has been adopted by CompuCredit; and

        WHEREAS, Article II of the Plan authorizes the Compensation Committee
("Committee") to cause CompuCredit to enter into a written agreement with the
Grantee setting forth the form and the amount of any award and any conditions
and restrictions of the award imposed by the Plan and the Agreement; and

        WHEREAS, the Committee desires to make an award to the Grantee
consisting of a Nonqualified Stock Option;

        NOW, THEREFORE, in consideration of the mutual covenants contained
herein, and other good and valuable consideration, the receipt of which is
hereby acknowledged, CompuCredit and the Grantee hereby agree as follows:

        1.    General Definitions.    Any capitalized terms herein shall have
the meaning set forth in the Plan, and, in addition, for purposes of this Option
Agreement, each of the following terms, when used herein, shall have the meaning
set forth below:

        (a)   The "Code" shall mean the Internal Revenue Code of 1986, as
amended.

        (b)   The "Common Stock" shall mean the common stock of CompuCredit, no
par value per share.

        (c)   "CompuCredit" shall mean CompuCredit Corporation.

        (d)   The "Exercise Date" shall mean [the Date of Grant. At any time
during the period of this Option commencing with the Date of Grant, the Grantee
may purchase up to 100% of the shares covered by this Option so that this Option
will be fully vested on the Date of Grant.]

        (e)   The "Expiration Date" shall mean the date on which this Option
expires pursuant to the provisions of paragraph 4 hereof.

        (f)    "Fair Market Value" of a share of Common Stock on a specified
date shall mean:

(i)if the Common Stock is then traded on a national securities exchange, the
closing price on such date of a share of the Common Stock as traded on the
largest securities exchange on which it is then traded; or

--------------------------------------------------------------------------------



(ii)if the Common Stock is not then traded on a national securities exchange,
the average of the high and low prices for the Common Stock, as quoted on the
Nasdaq National Market System (A) on such date, or (B) if no high and low prices
are quoted on such date, then on the next preceding date on which such prices
are quoted; or

(iii)if the Common Stock is not then traded on a national securities exchange or
quoted on the Nasdaq National Market System, the value determined in good faith
by the Committee.

        (g)   This "Option" shall mean the option evidenced by this Option
Agreement, which is intended to be a "nonqualified stock option".

        (h)   The "Option Price" shall mean the purchase price of each share of
Common Stock that may be purchased by the Grantee upon the exercise of this
Option, in whole or in part. The Option Price is set forth under "Exercise Price
Per Share" on page 1 of this Option Agreement as adjusted from time to time in
accordance with the provisions hereof.

        2.    Grant of Option.    Upon the terms and subject to the conditions
and limitations hereinafter set forth, the Grantee shall have the right, [at any
time after the Exercise Date and] on or before the Expiration Date, to purchase
the number of shares of Common Stock set forth on page 1 of this Option
Agreement and vested under Paragraph 1(d), such number of shares and the Option
Price being subject to adjustment in accordance with the provisions set forth
below and in accordance with the terms of the Plan.

        3.    Manner of Exercise.    Subject to the terms, conditions, and
limitations set forth herein, this Option may be exercised in whole or in part
at any time or from time to time after the Exercise Date and on or before the
Expiration Date as to any part of the number of whole shares of Common Stock
then vested under Paragraph 1(d) and available under this Option. Such exercise
shall be effective only if the Grantee duly executes and delivers to
CompuCredit, at the principal executive office of CompuCredit or at such other
address as CompuCredit may designate by notice in writing to the Grantee, an
option exercise form substantially the same as that attached hereto as
Exhibit A, indicating the number of shares of Common Stock to be purchased and
accompanied by payment of the Option Price and any withholding amounts described
below. Payment of the Option Price and any such withholding amounts may be made
(i) in cash or its equivalent, (ii) by tendering previously acquired shares of
Common Stock having a Fair Market Value, at the time of exercise, equal to the
total Option Price (provided that the shares tendered shall have been held by
the Grantee for at least six months prior to their tender); or (iii) through a
cashless exercise procedure, as permitted under the Federal Reserve Board's
Regulation T, subject to applicable securities law restrictions and which the
Committee determines to be consistent with the Plan's purpose and applicable
law.

        Upon any effective exercise of this Option, CompuCredit shall become
obligated to issue a certificate or certificates to the Grantee representing the
number of shares of Common Stock so purchased. Notwithstanding the foregoing, no
shares of Common Stock will be issued unless the Grantee (or his representative
as the case may be) shall pay to CompuCredit, such amount as CompuCredit may
advise it is required under applicable federal, state or local law to withhold
and pay over to governmental taxing authorities by reason of the purchase of
such shares of Common Stock pursuant to this Option. No fractional shares will
be issued.

        4.    Expiration of Option.    This Option shall expire, shall become
null and void, and shall be of no further force and effect upon the earliest to
occur of the following events:

        (a)   Two months after the date of the Grantee's resignation or other
voluntary termination of his or her service as a director of CompuCredit (other
than by reason of his or her death or "disability" within the meaning of
Section 22(e)(3) of the Code);

2

--------------------------------------------------------------------------------



        (b)   Two months after the date on which CompuCredit terminates the
Grantee's service for any reason;

        (c)   Six months after the date on which Grantee's service as a director
of CompuCredit is terminated by reason of the Grantee's death or "disability"
within the meaning of Section 22(e)(3) of the Code; or

        (d)   Five years from the Date of Grant.

        5.    Holder's Exercise Subject to Compliance with Securities
Laws.    Notwithstanding the exercise of this Option, in whole or in part, in
accordance with all other provisions of this Option, CompuCredit shall have no
obligation to honor such exercise and to issue Common Stock pursuant thereto
unless and until the Grantee furnishes CompuCredit an agreement in such form as
the Committee may specify) in which the Grantee (or any person acting on his
behalf) represents that the Common Stock acquired by him upon exercise are being
acquired for investment and not with a view to the distribution thereof, or such
other representations as may be required by the Committee in accordance with the
advice of legal counsel, unless the Committee shall have received advice from
legal counsel that such representation is not required.

        6.    Adjustment of Option Price and Number of Shares That May be
Purchased Hereunder.    The Option Price and the number of shares of Common
Stock that may be purchased hereunder shall be subject to adjustment from time
to time by the Committee in accordance with the terms of the Plan in the event
of certain changes in the Common Stock or certain corporate transactions
affecting the number or value of the shares of Common Stock.

        7.    Notice of Adjustments.    Upon the occurrence of any adjustment of
the Option Price, or any increase or decrease in the number of shares of Common
Stock that may be purchased upon the exercise of this Option, then, and in each
such case, CompuCredit, within 30 days thereafter, shall give written notice
thereof to the Grantee at the address of the Grantee as shown on the books of
CompuCredit, which notice shall state the Option Price as adjusted and the
increased or decreased number of shares that may be purchased upon the exercise
of this Option, setting forth in reasonable detail the method of calculation of
each.

        8.    Assignment.    This Option may not be transferred or assigned by
the Grantee otherwise than by will or by the laws of descent and distribution
and, during the lifetime of the Grantee, may be exercised, in whole or in part,
only by the Grantee; provided, however, subject to paragraph 4(d) hereof, in the
event of the Grantee's death or disability, this Option may be exercised by his
or her personal representative, heirs or legatees.

        9.    No Right to Continued Employment.    This Option does not confer
upon the Grantee the right to continued employment or affiliation with
CompuCredit or any affiliate (including service on the board of directors of
CompuCredit), nor shall it interfere with the right of CompuCredit or any
affiliate to terminate his or her affiliation with CompuCredit at any time.

        10.    Miscellaneous.    

        (a)   CompuCredit covenants that it will at all times reserve and keep
available, solely for the purpose of issue upon the exercise of this Option, a
sufficient number of shares of Common Stock to permit the exercise of this
Option in full.

        (b)   The terms of this Option shall be binding upon and shall inure to
the benefit of any successors or assigns of CompuCredit and of the Grantee.

        (c)   The Grantee shall not be entitled to vote or to receive dividends
with respect to any Common Stock that may be, but has not been, purchased under
this Option and shall not be

3

--------------------------------------------------------------------------------






deemed to be a shareholder of CompuCredit with respect to any such Common Stock
for any purpose.

        (d)   This Option has been issued pursuant to the Plan and shall be
subject to, and governed by, the terms and provisions thereof. The Grantee
hereby agrees to be bound by all the terms and provisions of the Plan. In the
event of any conflict between the terms of the Plan and this Option Agreement,
the provisions of the Plan shall govern.

        (e)   This Option Agreement shall be governed by the laws of the State
of Georgia.

        IN WITNESS WHEREOF, CompuCredit and the Grantee have executed this
Option Agreement as of the day and year first above written.

    COMPUCREDIT CORPORATION
 
 
By:
 
    

--------------------------------------------------------------------------------


 
 
Its:
 
         

--------------------------------------------------------------------------------


 
 
GRANTEE:
 
 


--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2(f)

